IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI
SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA, No. 14 20% -b|-0 -Sv Mor

Plaintiff, 18 U.S.C. § 656

(Embezzlement by Bank Employee)
v. NMT 30 Years Imprisonment

NMT $1,000,000 Fine

ELISHA MARIE STUKESBARY, NMT 5 Years Supervised Release
[DOB: 11/09/1981] Class B Felony

Defendant. FORFEITURE ALLEGATION:
18 U.S.C. § 982(a)(2); 18 U.S.C.
§ 656

Mandatory Restitution
$100 Mandatory Special Assessment

 

INFORMATION

THE UNITED STATES ATTORNEY CHARGES THAT:

On or between December 3, 2018, and December 15, 2018, in Jasper County, in the
Western District of Missouri, and elsewhere, the defendant, ELISHA MARIE STUKESBARY,
being an employee and branch manager of U.S. Bank, in Carthage, Missouri, an insured bank in
that its deposits were insured by the Federal Deposit Insurance Corporation, with intent to injure
and defraud The Cornerstone Bank, willfully misapplied, or embezzled, abstracted, or purloined
the sum of approximately $35,000 of the moneys, funds, assets, or securities intrusted to the
custody or care of U.S. Bank, in that the defendant stole said moneys from U.S. Bank and
converted or attempted to convert said moneys for her own use, without the authorization of U.S.

Bank, all in violation of Title 18, United States Code, Section 656.

]
Case 3:19-cr-05039-MDH Document 4 Filed 08/13/19 Page 1 of 3
FORFEITURE ALLEGATION

The United States Attorney re-alleges and incorporates by reference the allegations set
forth above and the charge set out in this Information for the purpose of alleging forfeiture to the
United States pursuant to the provisions of Title 18, United States Code, Sections 982(a)(2), and
656.

As aresult of the offense alleged in this Information, and pursuant to Title 18, United States
Code, Section 982(a)(2), the defendant, ELISHA MARTE STUKESBARY, shall forfeit to the
United States all property, real and personal, constituting, or derived from, proceeds traceable to
the offense, directly or indirectly, as a result of the violation of law set out in this Information,
including, but not limited to the following property:

Money Judgment and Other Property Traceable to the Offense

Not less than approximately $35,000.00, in United States currency, and all interest and
proceeds traceable thereto, and a money judgment therefore, representing the proceeds obtained
by the defendant, ELISHA MARIE STUKESBARY, in that the sum in aggregate, constitutes or
is derived from proceeds traceable to the offense set forth above.

Substitute Assets
If any of the property described in the above paragraph, as a result of any act or omission

of the defendant,

a. cannot be located upon the exercise of due diligence;
b. has been transferred to, sold to, or deposited with a third party;
ce. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; and/or
2

Case 3:19-cr-05039-MDH Document 4 Filed 08/13/19 Page 2 of 3
é has been commingled with other property that cannot be subdivided without
difficulty;
it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), which
is incorporated by Title 28, United States Code, Section 2461(c), to seek forfeiture of any other
property of the defendant not less than the value of the property described above, or elsewhere, as
being subject to forfeiture.
Respectfully submitted,

TIMOTHY A. GARRISON
United States Attorney

if

ATRICK CARNEY |
ssistant United States Attorne

 

DATED: _ 31/2017
Springfield, Missouri

>
2

Case 3:19-cr-05039-MDH Document 4 Filed 08/13/19 Page 3 of 3
